Citation Nr: 1647980	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  14 10-969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than service-connected post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 15, 1977 to June 30, 1977.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision of the Augusta Maine, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied a reopening of a claim of service connection for PTSD.  The case has since been transferred to the RO in Togus, Maine.  

In September 2014, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

By decision of the Board in November 2015, the claim of service connection for PTSD was reopened and service connection was granted.  At that time, the issue of service connection for an acquired psychiatric disability other than PTSD was remanded by the Board for further development.  That has been accomplished and the case has been returned for further appellate consideration.   

The record shows that the Veteran has disagreed with an August 2016 denial of a total rating based on individual unemployability due to service-connected disability (TDIU).  This matter is being adjudicated by the Agency of Original Jurisdiction (AOJ) at the present time.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

An acquired psychiatric disorder other than PTSD has not been clinically manifested at any time during the appeal.  


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder other than PTSD is not warranted. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in February 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in May 2016.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then, generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Acquired Psychiatric Disorder other than PTSD

As noted, service connection for PTSD was granted by decision of the Board in November 2015.  At that time, it was determined that the Veteran's contentions regarding additional psychiatric disability needed to be separately addressed.  Regarding an acquired psychiatric disorder other than PTSD, the Board notes that the Veteran's STRs show that he was afforded a psychology evaluation while on active duty and was diagnosed at that time with a personality disorder.  Service connection for a personality disorder was denied by the Board in its May 2011 decision.  The Veteran has not applied to reopen this issue.  

Review of the medical records shows that, while the Veteran was given medication by VA in 2007 for anxiety, there is no indication of a diagnosis other than PTSD in the record.  The Veteran was afforded an examination by VA in January 2009 at which time the only acquired psychiatric disorder that was diagnosed was PTSD.  

Similarly, an October 2014 private psychiatric evaluation included only an Axis I (acquired) diagnosis of PTSD.  The Veteran was again evaluated by VA in May 2016.  At that time, the examiner opined that the Veteran's only acquired psychiatric disorder was PTSD.  It was specifically stated that this was the only acquired psychiatric diagnosis.  

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran has not submitted any evidence demonstrating a current diagnosis of any acquired psychiatric disorder other than PTSD, nor has he submitted any medical or lay evidence describing symptomatology of such a disorder.  The private and VA evaluations  consistently show no complaints or findings with respect to a disability other than PTSD.  As such, the evidentiary requirement of demonstrating a current diagnosis has not been satisfied and service connection must be denied.  Id.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for an acquired diagnosis, other than PTSD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for an acquired psychiatric disorder, other than PTSD, is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


